Title: From Thomas Jefferson to Jacquelin Ambler, 13 November 1792
From: Jefferson, Thomas
To: Ambler, Jaquelin (Jacquelin)



Sir
Philadelphia Nov. 13. 1792.

The Commissioners of the Federal buildings having desired the President to draw on you for the monies unpaid and payable on the part of the state of Virginia towards those buildings, the President has this day drawn on you in their favor for the second instalment of those monies. He has been obliged so to express it, without specifying the sum, because it happens that no copy of the act granting the money is possessed here. If you could favor me with a copy of the act, it would enable the President to conform his draughts more satisfactorily to the tenor [of] it. I have the honor to be with great & sincere esteem, Sir your most obedient & most humble servt

Th: Jefferson

